UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22917 Absolute Shares Trust (Exact name of registrant as specified in charter) Millington Securities, Inc. 331 Newman Springs Rd Suite 122 Red Bank, New Jersey 07701 (Address of principal executive offices) (Zip code) Don Schreiber, Jr. Millington Securities, Inc. 331 Newman Springs Rd Suite 122 Red Bank, New Jersey 07701 (Name and address of agent for service) (732) 842-4920 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period: December 31, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT (Unaudited) December 31, 2014 WBI SMID Tactical Growth Shares | WBIA WBI SMID Tactical Value Shares | WBIB WBI SMID Tactical Yield Shares | WBIC WBI SMID Tactical Select Shares | WBID WBI Large Cap Tactical Growth Shares | WBIE WBI Large Cap Tactical Value Shares | WBIF WBI Large Cap Tactical Yield Shares | WBIG WBI Large Cap Tactical Select Shares | WBIL WBI Tactical Income Shares | WBII WBI Tactical High Income Shares | WBIH Absolute Shares Trust Table of Contents Portfolios Allocations 1 Schedules of Investments 2 Statements of Assets and Liabilities 12 Statements of Operations 14 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to the Financial Statements 20 Approval of Advisory Agreements and Board Considerations 30 Expense Example 32 Information About Portfolio Holdings 34 Information About Proxy Voting 34 Privacy Policy 34 Absolute Shares Trust Portfolios Allocations As of December 31, 2014 (Unaudited) WBI SMID Tactical Growth Shares WBI Large Cap Tactical Growth Shares WBI Tactical Income Shares Percentage of Percentage of Percentage of Sector Net Assets Sector Net Assets Sector Net Assets Consumer Discretionary 30.7 % Health Care 29.0 % US Government Note / Bond 53.5 % Information Technology 18.6 % Consumer Discretionary 19.2 % Exchange Traded Funds 17.4 % Financials 8.3 % Information Technology 16.2 % Consumer Discretionary 10.8 % Health Care 8.0 % Industrials 14.0 % Industrials 9.8 % Industrials 4.3 % Consumer Staples 7.5 % Consumer Staples 5.2 % Materials 8.7 % Energy 2.9 % Short-Term Investments and Consumer Staples 3.8 % Financials 2.9 % Other Assets and Liabilities 3.3 % Energy 3.5 % Materials 2.5 % TOTAL 100.0 % Retail 3.4 % Exchange Traded Notes 2.0 % Exchange Traded Notes 1.2 % Purchased Options 0.0 % WBI Tactical High Income Shares Purchased Options 0.0 % Short-Term Investments and Percentage of Short-Term Investments and Other Assets and Liabilities 3.8 % Sector Net Assets Other Assets and Liabilities 9.5 % TOTAL 100.0 % US Government Note / Bond 40.1 % TOTAL 100.0 % Exchange Traded Funds 32.3 % WBI Large Cap Tactical Value Shares Consumer Staples 7.6 % WBI SMID Tactical Value Shares Consumer Discretionary 6.9 % Percentage of Industrials 4.5 % Percentage of Sector Net Assets Health Care 3.0 % Sector Net Assets Information Technology 21.2 % Information Technology 1.4 % Health Care 23.0 % Health Care 17.8 % Short-Term Investments and Consumer Discretionary 22.5 % Consumer Discretionary 13.6 % Other Assets and Liabilities 4.2 % Information Technology 14.2 % Financials 12.5 % TOTAL 100.0 % Industrials 11.9 % Industrials 10.1 % Materials 6.9 % Consumer Staples 3.5 % Consumer Staples 6.2 % Energy 2.5 % Financials 5.8 % Materials 1.4 % Energy 4.7 % Purchased Options 0.0 % Exchange Traded Notes 1.6 % Short-Term Investments and Short-Term Investments and Other Assets and Liabilities 17.4 % Other Assets and Liabilities 3.2 % TOTAL 100.0 % TOTAL 100.0 % WBI Large Cap Tactical Yield Shares WBI SMID Tactical Yield Shares Percentage of Percentage of Sector Net Assets Sector Net Assets Consumer Discretionary 24.8 % Financials 20.7 % Industrials 14.5 % Consumer Discretionary 17.9 % Consumer Staples 12.1 % Industrials 10.4 % Health Care 9.2 % Materials 5.9 % Information Technology 9.1 % Utilities 4.8 % Financials 4.2 % Information Technology 4.7 % Materials 3.0 % Consumer Staples 4.2 % Purchased Options 0.0 % Retail 3.4 % Short-Term Investments and Health Care 1.9 % Other Assets and Liabilities 23.1 % Short-Term Investments and TOTAL 100.0 % Other Assets and Liabilities 26.1 % TOTAL 100.0 % WBI Large Cap Tactical Select Shares Percentage of WBI SMID Tactical Select Shares Sector Net Assets Percentage of Information Technology 12.7 % Sector Net Assets Health Care 9.1 % Consumer Discretionary 22.6 % Consumer Discretionary 6.5 % Information Technology 17.6 % Industrials 4.3 % Industrials 16.2 % Energy 3.3 % Consumer Staples 8.7 % Consumer Staples 3.2 % Health Care 5.2 % Materials 3.0 % Materials 4.2 % US Government Note / Bond 2.7 % Retail 3.4 % Exchange Traded Notes 2.2 % Energy 3.2 % Purchased Options 0.1 % Purchased Options 0.0 % Short-Term Investments and Short-Term Investments and Other Assets and Liabilities 52.9 % Other Assets and Liabilities 18.9 % TOTAL 100.0 % TOTAL 100.0 % Absolute Shares Trust1 Absolute Shares Trust WBI SMID Tactical Growth Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—89.3% Consumer Discretionary—30.7% 58,553 AutoNation, Inc.* $ 3,537,187 45,562 Columbia Sportswear Company 2,029,331 27,300 Cracker Barrel Old Country Store, Inc.+ 3,842,748 122,037 GNC Holdings, Inc.—Class A 5,730,858 168,616 Interpublic Group of Cos., Inc. 3,502,154 53,498 Michael Kors Holdings Ltd* 4,017,700 16,869 Morningstar, Inc. 1,091,593 75,125 Thor Industries, Inc.+ 4,197,234 57,690 Viacom, Inc.—Class B 4,341,172 32,289,977 Consumer Staples—3.8% 121,466 Pilgrim’s Pride Corp.*+ 3,982,870 Energy—3.5% 77,955 World Fuel Services Corp. 3,658,428 Financials—8.3% 64,159 Assurant, Inc. 4,390,400 26,705 Credicorp Ltd. 4,277,608 8,668,008 Health Care—8.0% 76,145 PAREXEL International Corporation* 4,230,616 19,508 Shire plc—ADR 4,146,231 8,376,847 Industrials—4.3% 16,818 Alliant Techsystems, Inc. 1,955,093 16,455 Rolls Royce Holdings Plc—ADR 1,105,611 12,417 Unifirst Corp. 1,508,045 4,568,749 Information Technology—18.6% 128,111 Informatica Corporation* 4,885,513 118,082 LG Display Company Ltd—ADR,*+ 1,788,942 164,329 Semtech Corporation* 4,530,551 70,232 Silicon Laboratories, Inc.* 3,344,448 21,746 Sina Corporation* 813,518 296,521 Vishay Intertechnology, Inc.+ 4,195,772 19,558,744 Materials—8.7% 43,957 International Flavors & Fragrances, Inc.+ 4,455,482 107,556 Sonoco Products Co. 4,700,197 9,155,679 Shares Security Description Value Retail—3.4% 84,286 Gap, Inc. $ 3,549,283 TOTAL COMMON STOCKS (Cost $87,353,805) 93,808,585 EXCHANGE TRADED NOTES—1.2% 39,501 iPath S&P hort-Term Futures ETN*+ 1,244,676 TOTAL EXCHANGE TRADED NOTES (Cost $1,266,079) 1,244,676 SHORT -TERM INVESTMENTS—27.5% 10,031,799 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 10,031,799 18,913,079 Mount Vernon Prime Portfolio, 0.29% (a)^ 18,913,079 TOTAL SHORT-TERM INVESTMENTS (Cost $28,944,878) 28,944,878 Contracts (100 shares per contract) PURCHASED OPTIONS—0.0% 300 AutoNation, Inc. Put Option 01/17/15 Strike $52.50* 2,250 1,200 Informatica Corporation Put Option, Expires 02/20/15 Strike $32.50* 33,000 TOTAL PURCHASED OPTIONS (Cost $57,300) 35,250 TOTAL INVESTMENTS—118.0% (Cost $117,622,062) 124,033,389 Liabilities in Excess of Other Assets—(18.0)% (18,929,849 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $18,254,802. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $18,913,079 as of December 31, 2014. SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2014 (Unaudited) Contracts (100 shares per contract) Value Options Written 300 AutoNation, Inc. Call Option 01/17/15 Strike $62.50* $ (14,250 ) 1,200 Informatica Corporation Call Option, Expires 02/20/15 Strike $40* (111,000 ) TOTAL Options Written (Premiums received $161,396) $ (125,250 ) The accompanying notes are an integral part of these financial statements. 2 Absolute Shares Trust WBI SMID Tactical Value Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—95.2% Consumer Discretionary—22.5% 101,799 GNC Holdings, Inc.—Class A $ 4,780,481 108,618 Mattel, Inc. 3,361,184 32,862 Michael Kors Holdings Ltd* 2,467,936 38,326 Publicis Groupe SA—ADR 683,736 44,275 Scripps Networks Interactive, Inc.+ 3,332,579 81,273 Stage Stores, Inc.+ 1,682,351 29,542 Viacom, Inc.—Class B 2,223,036 18,531,303 Consumer Staples—6.2% 105,324 Pilgrim’s Pride Corp.*+ 3,453,574 19,453 Sanderson Farms, Inc.+ 1,634,538 5,088,112 Energy—4.7% 81,825 World Fuel Services Corp. 3,840,047 Financials—5.8% 81,412 Aspen Insurance Holdings Ltd. 3,563,403 75,722 OFG Bancorp+ 1,260,771 4,824,174 Health Care—23.0% 45,079 Centene Corp.* 4,681,454 42,272 Cyberonics, Inc.* 2,353,705 75,855 Hanger, Inc.* 1,661,225 80,862 Healthways, Inc.* 1,607,537 70,865 Molina Healthcare, Inc.* 3,793,403 59,603 PAREXEL International Corporation* 3,311,543 6,984 Shire plc—ADR 1,484,379 18,893,246 Industrials—11.9% 23,378 Alliant Techsystems, Inc. 2,717,692 12,172 Boeing Co. 1,582,117 37,996 ManpowerGroup, Inc. 2,590,187 35,890 MSC Industrial Direct, Inc.—Class A 2,916,063 9,806,059 Shares Security Description Value Information Technology—14.2% 34,606 Benchmark Electronics, Inc.* $ 880,377 172,695 Convergys Corporation 3,517,797 47,769 Sina Corporation* 1,787,038 114,264 Web.com Group, Inc.* 2,169,873 83,651 WebMD Health Corporation* 3,308,397 11,663,482 Materials—6.9% 136,040 Commercial Metals Company 2,216,092 34,200 International Flavors & Fragrances, Inc.+ 3,466,512 5,682,604 TOTAL COMMON STOCKS (Cost $73,727,664) 78,329,027 EXCHANGE TRADED NOTES—1.6% 40,939 iPath S&P hort-Term Futures ETN*+ 1,289,988 TOTAL EXCHANGE TRADED NOTES (Cost $1,275,248) 1,289,988 SHORT -TERM INVESTMENTS—20.7% 2,619,799 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 2,619,799 14,408,383 Mount Vernon Prime Portfolio, 0.29% (a)^ 14,408,383 TOTAL SHORT-TERM INVESTMENTS (Cost $17,028,182) 17,028,182 TOTAL INVESTMENTS—117.5% (Cost $92,031,094) 96,647,197 Other Assets in Excess of Liabilities—(17.5)% (14,402,974 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $13,939,586. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $14,408,383 as of December 31, 2014. The accompanying notes are an integral part of these financial statements. 3 Absolute Shares Trust WBI SMID Tactical Yield Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—73.9% Consumer Discretionary—17.9% 128,205 DSW, Inc.—Class A $ 4,782,047 60,979 Guess?, Inc. 1,285,437 260,277 International Game Technology 4,489,778 139,216 Mattel, Inc. 4,308,039 59,102 Viacom, Inc.—Class B 4,447,426 19,312,727 Consumer Staples—4.2% 138,001 Pilgrim’s Pride Corp.*+ 4,525,053 Financials—20.7% 60,723 Cullen/Frost Bankers, Inc. 4,289,473 139,819 Hancock Holding Company 4,292,443 197,733 Umpqua Holdings Corp. 3,363,439 46,335 Union Bankshares Corporation 1,115,747 90,182 Waddell & Reed Financial, Inc.—Class A 4,492,867 105,248 Washington Federal, Inc. 2,331,243 75,519 Webster Financial Corp. 2,456,633 22,341,845 Health Care—1.9% 37,251 PAREXEL International Corporation* 2,069,665 Industrials—10.4% 12,495 Boeing Co. 1,624,100 100,138 Nielsen N.V. 4,479,173 47,317 Watsco, Inc. 5,062,918 11,166,191 Information Technology—4.7% 96,520 Mellanox Technologies, Ltd.* 4,124,299 11,919 Zebra Technologies Corporation* 922,650 5,046,949 Shares Security Description Value Materials—5.9% 179,173 Commercial Metals Company $ 2,918,728 74,764 Mosaic Co. 3,412,977 6,331,705 Retail—3.4% 86,795 Gap, Inc. 3,654,937 Utilities—4.8% 59,741 Entergy Corp. 5,226,143 TOTAL COMMON STOCKS (Cost $76,387,242) 79,675,215 SHORT -TERM INVESTMENTS—38.5% 36,741,601 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 36,741,601 4,736,200 Mount Vernon Prime Portfolio, 0.29% (a)^ 4,736,200 TOTAL SHORT-TERM INVESTMENTS (Cost $41,477,801) 41,477,801 TOTAL INVESTMENTS—112.4% (Cost $117,865,043) 121,153,016 Liabilities in Excess of Other Assets—(12.4)% (13,383,214 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $4,537,280. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $4,736,200 as of December 31, 2014. The accompanying notes are an integral part of these financial statements. 4 Absolute Shares Trust WBI SMID Tactical Select Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—81.1% Consumer Discretionary—22.6% 136,758 Belmond Ltd* $ 1,691,696 106,759 GNC Holdings, Inc.—Class A 5,013,403 203,983 International Game Technology 3,518,707 140,981 Interpublic Group of Cos., Inc. 2,928,175 22,939 PVH Corp. 2,940,092 45,306 Viacom, Inc.—Class B 3,409,276 19,501,349 Consumer Staples—8.7% 84,354 Pilgrim’s Pride Corp.*+ 2,765,968 623,056 Rite Aid Corporation* 4,685,381 7,451,349 Energy—3.2% 138,433 Superior Energy Services, Inc. 2,789,425 Health Care—5.2% 19,339 Cyberonics, Inc.* 1,076,795 61,468 PAREXEL International Corporation* 3,415,162 4,491,957 Industrials—16.2% 30,761 Alliant Techsystems, Inc. 3,575,966 77,307 Generac Holdings, Inc.*+ 3,614,875 37,631 Simpson Manufacturing Co., Inc. 1,302,033 54,493 Swift Transportation Company*+ 1,560,135 317,333 Wabash National Corp.* 3,922,236 13,975,245 Information Technology—17.6% 68,519 Cardtronics, Inc.*+ 2,643,463 161,324 FreeScale Semiconductor, Ltd.* 4,070,205 31,064 Mellanox Technologies, Ltd.*+ 1,327,365 29,763 VMware, Inc.* 2,456,043 105,053 Web.com Group, Inc.* 1,994,956 34,606 Zebra Technologies Corporation* 2,678,850 15,170,882 Materials—4.2% 35,513 International Flavors & Fragrances, Inc. 3,599,598 Shares Security Description Value Retail—3.4% 69,933 Gap, Inc. $ 2,944,878 TOTAL COMMON STOCKS (Cost $65,380,677) 69,924,683 SHORT -TERM INVESTMENTS—30.5% 16,394,812 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 16,394,812 9,944,582 Mount Vernon Prime Portfolio, 0.29% (a)^ 9,944,582 TOTAL SHORT-TERM INVESTMENTS (Cost $26,339,394) 26,339,394 Contracts (100 shares per contract) PURCHASED OPTIONS—0.0% 1,600 Freescale Semiconductor, Ltd. Put Option, Expires 01/17/15 Strike $22* 32,000 TOTAL PURCHASED OPTIONS (Cost $65,600) 32,000 TOTAL INVESTMENTS—111.6% (Cost $91,785,671) 96,296,077 Liabilities in Excess of Other Assets—(11.6)% (10,036,331 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. + All or a portion of this security is out on loan as of December 14, 2014. Total value of securities out on loan is $9,549,780. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $9,944,582 as of December 31, 2014. SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2014 (Unaudited) Contracts (100 shares per contract) Value Options Written 1,600 Freescale Semiconductor, Ltd. Call Option, Expires 01/17/15 Strike $26* $ (112,000 ) Total Options Written (Premiums received $151,997) $ (112,000 ) The accompanying notes are an integral part of these financial statements. 5 Absolute Shares Trust WBI Large Cap Tactical Growth Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—94.2% Consumer Discretionary—19.2% 11,880 Daimler AG—ADR $ 983,545 39,121 Discovery Communications, Inc.* 1,347,719 155,930 General Motors Co. 5,443,516 74,131 GNC Holdings, Inc.—Class A 3,481,192 83,060 Johnson Controls, Inc. 4,015,121 81,939 Macy’s, Inc.+ 5,387,489 46,041 Viacom, Inc.—Class B 3,464,585 24,123,167 Consumer Staples—7.5% 41,646 Diageo plc—ADR 4,751,392 60,313 Walgreens Boots Alliance, Inc. 4,595,851 9,347,243 Energy—2.9% 93,693 Halliburton Company 3,684,946 Financials—2.9% 99,844 Financial Engines, Inc. 3,649,298 Health Care—29.0% 45,801 Aetna, Inc. 4,068,503 29,004 Alexion Pharmaceuticals, Inc.* 5,366,610 51,615 Baxter International, Inc. 3,782,863 50,767 Cigna Corp. 5,224,432 35,275 Gilead Sciences, Inc.* 3,325,022 42,025 Thermo Fisher Scientific, Inc. 5,265,312 36,957 Valeant Pharmaceuticals International, Inc.* 5,288,916 35,555 Zimmer Holdings, Inc. 4,032,648 36,354,306 Industrials—14.0% 40,421 Boeing Co. 5,253,922 58,780 Las Vegas Sands Corp. 3,418,645 47,337 MSC Industrial Direct, Inc.—Class A+ 3,846,131 20,813 Precision Castparts Corp. 5,013,435 17,532,133 Information Technology—16.2% 199,500 Applied Materials, Inc. 4,971,540 8,863 Google, Inc.* 4,703,239 124,920 Oracle Corporation 5,617,652 72,104 SAP SE—ADR+ 5,022,044 20,314,475 Materials—2.5% 48,416 Syngenta AG—ADR 3,110,244 TOTAL COMMON STOCKS (Cost $111,720,939) $ 118,115,812 Shares Security Description Value EXCHANGE TRADED NOTES—2.0% 79,569 iPath S&P utures ETN*+ $ 2,507,219 TOTAL EXCHANGE TRADED NOTES (Cost $2,420,203) 2,507,219 SHORT-TERM INVESTMENTS—14.2% 4,866,114 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 4,866,114 12,960,330 Mount Vernon Prime Portfolio, 0.29% (a)^ 12,960,330 TOTAL SHORT-TERM INVESTMENTS (Cost $17,826,444) 17,826,444 Contracts (100 shares per contract) PURCHASED OPTIONS—0.0% 1,900 Applied Materials, Inc. Put Option, Expires 01/17/15 Strike $21* 6,650 349 Gilead Sciences, Inc. Put Option Expires 01/17/15 Strike $84* 12,390 TOTAL PURCHASED OPTIONS (Cost $113,232) 19,040 TOTAL INVESTMENTS—110.4% (Cost $132,080,817) 138,468,515 Liabilities in Excess of Other Assets—(10.4)% (13,034,466 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $12,616,379. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $12,960,330 as of December 31, 2014. SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2014 (Unaudited) Contracts (100 shares per contract) Value Options Written 1,900 Applied Materials, Inc. Call Option, Expires 01/17/15 Strike $26* $ (56,050 ) 349 Gilead Sciences, Inc. Call Option Expires 01/17/15 Strike $92.50* (139,600 ) Total Options Written (Premiums received $208,982) $ (195,650 ) The accompanying notes are an integral part of these financial statements. 6 Absolute Shares Trust WBI Large Cap Tactical Value Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—79.6% Consumer Discretionary—13.6% 108,861 General Motors Co. $ 3,800,338 66,235 Johnson Controls, Inc. 3,201,800 49,103 Macy’s, Inc.+ 3,228,522 40,314 Viacom, Inc.—Class B 3,033,628 13,264,288 Consumer Staples—3.5% 149,042 Danone—ADR 1,940,080 19,815 Walgreens Boots Alliance, Inc. 1,509,903 3,449,983 Energy—2.5% 60,723 Halliburton Company 2,388,236 Financials—9.5% 91,634 Allianz SE—ADR 1,518,375 113,040 Credit Suisse Group AG—ADR+ 2,835,043 61,824 Financial Engines, Inc. 2,259,667 481,586 Mitsubishi UFJ Financial Group, Inc.—ADR 2,663,171 9,276,256 Health Care—17.8% 48,721 Aetna, Inc. 4,327,886 24,286 Cyberonics, Inc.* 1,352,245 27,617 Gilead Sciences, Inc.* 2,603,178 63,121 Sanofi-Aventis—ADR 2,878,949 14,589 Shire plc—ADR 3,100,746 25,133 Thermo Fisher Scientific, Inc. 3,148,914 17,411,918 Industrials—10.1% 32,656 Boeing Co. 4,244,627 16,002 MSC Industrial Direct, Inc.—Class A+ 1,300,162 37,521 United Technologies Corporation 4,314,915 9,859,704 Information Technology—21.2% 38,233 Facebook, Inc.* 2,982,939 68,312 Mellanox Technologies, Ltd.*+ 2,918,972 44,329 SAP SE—ADR+ 3,087,515 154,565 Tencent Holdings Ltd—ADR 2,242,738 185,820 Tokyo Electron Limited—ADR,*+ 3,545,445 35,309 VMware, Inc.* 2,913,699 38,871 Zebra Technologies Corporation* 3,009,004 20,700,312 Materials—1.4% 20,472 Syngenta AG—ADR 1,315,121 TOTAL COMMON STOCKS (Cost $75,327,514) 77,665,818 Shares Security Description Value PREFERRED STOCKS—3.0% Financials—3.0% 221,206 Banco Bradesco S.A. $ 2,957,525 TOTAL PREFERRED STOCKS (Cost $2,939,717) 2,957,525 SHORT -TERM INVESTMENTS—29.5% 21,221,423 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 21,221,423 7,551,659 Mount Vernon Prime Portfolio, 0.29% (a)^ 7,551,659 TOTAL SHORT-TERM INVESTMENTS (Cost $28,773,082) 28,773,082 Contracts (100 shares per contract) PURCHASED OPTIONS—0.0% 276 Gilead Sciences, Inc. Put Option, Expires 01/17/15 Strike $84* 9,798 TOTAL PURCHASED OPTIONS (Cost $77,556) 9,798 TOTAL INVESTMENTS—112.1% (Cost $107,117,869) 109,406,223 Liabilities in Excess of Other Assets—(12.1)% (11,841,841 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $7,356,354. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $7,551,659 as of December 31, 2014. SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2014 (Unaudited) Contracts (100 shares per contract) Value Options Written 276 Gilead Sciences, Inc. Call Option, Expires 01/17/15 Strike $92.50* $ (110,400 ) Total Options Written (Premiums received $81,142) $ (110,400 ) The accompanying notes are an integral part of these financial statements. 7 Absolute Shares Trust WBI Large Cap Tactical Yield Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—76.9% Consumer Discretionary—24.8% 92,741 Belmond Ltd* $ 1,147,206 44,027 DSW, Inc.—Class A 1,642,207 119,561 General Motors Co. 4,173,875 118,293 Honda Motor Co., Ltd.—ADR+ 3,492,009 60,142 Las Vegas Sands Corp. 3,497,859 62,921 Macy’s, Inc.+ 4,137,056 120,447 Mattel, Inc. 3,727,233 50,073 Viacom, Inc.—Class B 3,767,993 69,927 Yum! Brands, Inc. 5,094,182 30,679,620 Consumer Staples—12.1% 54,089 Hershey Co. 5,621,470 47,396 Nestle SA—ADR 3,457,538 41,996 Sanderson Farms, Inc. 3,528,714 30,731 Walgreens Boots Alliance, Inc. 2,341,702 14,949,424 Financials—4.2% 89,571 Allianz SE—ADR 1,484,191 507,500 Sumitomo Mitsui Financial Group, Inc.—ADR 3,694,600 5,178,791 Health Care—9.2% 52,618 Baxter International, Inc. 3,856,373 78,634 Sanofi-Aventis—ADR 3,586,497 18,536 Shire plc—ADR 3,939,642 11,382,512 Industrials—14.5% 26,926 Alliant Techsystems, Inc. 3,130,147 40,707 Boeing Co.+ 5,291,096 32,729 Siemens AG—ADR+ 3,665,648 112,522 Waste Management, Inc. 5,774,629 17,861,520 Information Technology—9.1% 85,047 Mellanox Technologies, Ltd.* 3,634,059 50,882 QUALCOMM, Inc. 3,782,059 54,742 SAP SE—ADR 3,812,780 11,228,898 Shares Security Description Value Materials—3.0% 77,814 BHP Billiton Ltd—ADR $ 3,682,158 3,682,158 TOTAL COMMON STOCKS (Cost $91,902,508) 94,962,923 SHORT -TERM INVESTMENTS—32.6% 35,948,448 Invesco STIT-Treasury Portfolio—Institutional Class, 0.03% (a) 35,948,448 4,336,481 Mount Vernon Prime Portfolio, 0.29% (a)^ 4,336,481 TOTAL SHORT-TERM INVESTMENTS (Cost $40,284,929) 40,284,929 Contracts (100 shares per contract) PURCHASED OPTIONS—0.0% 250 Baxter International, Inc. Put Option, Expires 02/20/15 Strike $70* 20,875 TOTAL PURCHASED OPTIONS (Cost $22,500) 20,875 TOTAL INVESTMENTS—109.5% (Cost $132,209,937) 135,268,727 Liabilities in Excess of Other Assets—(9.5)% (11,801,100 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $4,221,718. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $4,336,481 as of December 31, 2014. SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2014 (Unaudited) Contracts (100 shares per contract) Value Options Written 250 Baxter International, Inc. Call Option, Expires 02/20/15 Strike $75* $ (26,875 ) Total Options Written (Premiums received $31,249) $ (26,875 ) The accompanying notes are an integral part of these financial statements. 8 Absolute Shares Trust WBI Large Cap Tactical Select Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—42.1% Consumer Discretionary—6.5% 76,377 Johnson Controls, Inc. $ 3,692,064 46,221 Viacom, Inc.—Class B 3,478,130 7,170,194 Consumer Staples—3.2% 106,674 Pilgrim’s Pride Corp.*+ 3,497,841 Energy—3.3% 64,652 Baker Hughes Incorporated 3,625,038 Health Care—9.1% 28,105 Aetna, Inc. 2,496,567 47,631 Baxter International, Inc. 3,490,876 31,696 Gilead Sciences, Inc.* 2,987,665 5,079 Shire plc—ADR 1,079,491 10,054,599 Industrials—4.3% 36,432 Boeing Co. 4,735,431 Information Technology—12.7% 209,885 Applied Materials, Inc. 5,230,334 164,489 FreeScale Semiconductor, Ltd.* 4,150,058 39,493 VMware, Inc.* 3,258,962 72,403 Web.com Group, Inc.*+ 1,374,933 14,014,287 Materials—3.0% 31,362 Ecolab, Inc. 3,277,956 TOTAL COMMON STOCKS (Cost $43,881,278) 46,375,346 EXCHANGE TRADED NOTES—2.2% 75,803 iPath S&P hort-Term Futures ETN*+ 2,388,552 TOTAL EXCHANGE TRADED NOTES (Cost $2,314,321) 2,388,552 Par Value Security Description Value US GOVERNMENT NOTE/BOND—2.7% United States Treasury Notes 3,000,000 12/31/2019, 1.625% 2,995,783 TOTAL US GOVERNMENT NOTE/BOND (Cost $2,995,781) 2,995,783 Shares Security Description Value SHORT -TERM INVESTMENTS—65.6% 64,818,678 Invesco STIT-Treasury Portfolio— Institutional Class, 0.03% (a) $ 64,818,678 7,381,125 Mount Vernon Prime Portfolio, 0.29% (a)^ 7,381,125 TOTAL SHORT-TERM INVESTMENTS (Cost $72,199,803) 72,199,803 Contracts (100 shares per contract) PURCHASED OPTIONS—0.1% 230 Baxter International, Inc. Put Option, Expires 02/20/15 Strike $70* 19,205 2,000 Applied Materials, Inc. Put Option 01/17/15 Strike $21* 7,000 1,600 Freescale Semiconductor, Ltd. Put Option Expires 01/17/15 Strike $22* 32,000 316 Gilead Sciences, Inc. Put Option, Expire 01/17/15 Strike $84* 11,218 TOTAL PURCHASED OPTIONS (Cost $193,056) 69,423 TOTAL INVESTMENTS—112.7% (Cost $121,584,239) 124,028,907 Liabilities in Excess of Other Assets—(12.7)% (13,986,387 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $7,080,551. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $7,381,125 as of December 31, 2014. SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2014 (Unaudited) Contracts (100 shares per contract) Value Options Written 2,000 Applied Materials, Inc. Call Option 01/17/15 Strike $26* $ (59,000 ) 230 Baxter International, Inc. Call Option, Expires 02/20/15 Strike $75* (24,725 ) 1,600 Freescale Semiconductor, Ltd. Call Option Expires 01/17/15 Strike $26* (112,000 ) 316 Gilead Sciences, Inc. Call Option, Expires 01/17/15 Strike $92.50* (126,400 ) Total Options Written (Premiums received $385,625) $ (322,125 ) The accompanying notes are an integral part of these financial statements. 9 Absolute Shares Trust WBI Tactical Income Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—25.8% Consumer Discretionary—10.8% 198,492 General Motors Co. $ 6,929,356 105,563 Johnson Controls, Inc. 5,102,916 63,873 Viacom, Inc.—Class B 4,806,443 16,838,715 Consumer Staples—5.2% 40,486 Diageo plc—ADR 4,619,048 33,255 Hershey Co. 3,456,192 8,075,240 Industrials—9.8% 42,982 Alliant Techsystems, Inc. 4,996,657 110,180 Trinity Industries, Inc. 3,086,142 142,388 Waste Management, Inc. 7,307,352 15,390,151 TOTAL COMMON STOCKS (Cost $37,492,004) 40,304,106 EXCHANGE TRADED FUNDS—17.4% 285,585 Guggenheim BulletShares BulletShares 2020 Corporate Bond ETF 6,022,988 342,712 Guggenheim BulletShares 2016 Corporate Bond ETF 7,573,935 268,182 Guggenheim BulletShares 2017 Corporate Bond ETF 6,090,413 68,855 PIMCO Total Return ETF 7,381,944 TOTAL EXCHANGE TRADED FUNDS (Cost $27,363,234) 27,069,280 Par Value Security Description Value US GOVERNMENT NOTE/BOND—53.5% United States Treasury Notes 4,000,000 04/15/2016, 0.250% $ 3,994,064 4,000,000 05/15/2016, 0.250% 3,991,876 4,000,000 09/30/2016, 0.500% 3,995,624 4,000,000 12/15/2016, 0.625% 3,998,436 4,000,000 02/15/2017, 0.625% 3,990,312 4,000,000 06/15/2017, 0.875% 3,998,124 4,000,000 07/31/2017, 0.500% 3,955,000 4,000,000 08/31/2017, 0.625% 3,962,188 4,000,000 09/30/2017, 0.625% 3,957,500 4,000,000 10/31/2017, 0.750% 3,968,436 4,000,000 12/31/2017, 0.750% 3,958,124 4,000,000 02/28/2018, 0.750% 3,945,312 4,000,000 03/31/2018, 0.750% 3,938,752 27,700,000 12/31/2019, 1.625% 27,661,054 4,000,000 02/15/2023, 2.000%+ 3,985,312 TOTAL US GOVERNMENT NOTE/BOND (Cost $83,054,278) 83,300,114 Shares Security Description Value SHORT -TERM INVESTMENTS—23.3% 35,832,257 Invesco STIT-Treasury Portfolio— Institutional Class, 0.03% (a) 35,832,257 404,287 Mount Vernon Prime Portfolio, 0.29% (a)^ 404,287 TOTAL SHORT-TERM INVESTMENTS (Cost $36,236,544) 36,236,544 TOTAL INVESTMENTS—120.0% (Cost $184,146,060) 186,910,044 Liabilities in Excess of Other Assets—(20.0)% (31,136,735 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $392,748. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $404,287 as of December 31, 2014. The accompanying notes are an integral part of these financial statements. 10 Absolute Shares Trust WBI Tactical High Income Shares Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS—23.4% Consumer Discretionary—6.9% 105,534 DSW, Inc.—Class A $ 3,936,418 211,755 General Motors Co. 7,392,367 11,328,785 Consumer Staples—7.6% 43,243 Diageo plc—ADR 4,933,594 71,461 Hershey Co. 7,426,942 12,360,536 Health Care—3.0% 88,688 Cyberonics, Inc.* 4,938,148 Industrials—4.5% 15,107 Alliant Techsystems, Inc. 1,756,189 113,927 Trinity Industries, Inc. 3,191,095 47,532 Waste Management, Inc. 2,439,342 7,386,626 Information Technology—1.4% 117,786 Web.com Group, Inc.*+ 2,236,756 TOTAL COMMON STOCKS (Cost $35,520,870) 38,250,851 EXCHANGE TRADED FUNDS—32.3% 305,123 Guggenheim BulletShares 2016 High Yield Corporate Bond ETF 7,899,634 243,680 Guggenheim BulletShares 2017 High Yield Corporate Bond ETF 6,323,496 252,534 Guggenheim BulletShares 2019 High Yield Corporate Bond ETF 6,288,097 250,954 Guggenheim BulletShares 2020 High Yield Corporate Bond ETF 6,273,850 331,966 iShares S&P U.S. Preferred Stock Index Fund 13,092,739 61,133 Vanguard Short-Term Corporate Bond ETF 4,868,021 154,941 Vanguard Mortgage-Backed Securities ETF 8,213,422 TOTAL EXCHANGE TRADED FUNDS (Cost $53,921,655) 52,959,259 Par Value Security Description Value US GOVERNMENT NOTE/BOND—40.1% United States Treasury Notes 4,000,000 02/15/2017, 0.625% $ 3,990,313 4,000,000 06/15/2017, 0.875% 3,998,124 4,000,000 09/30/2017, 0.625% 3,957,500 4,000,000 10/31/2017, 0.750% 3,968,436 4,000,000 12/31/2017, 0.750% 3,958,124 4,000,000 04/30/2018, 0.625% 3,919,064 4,000,000 05/31/2018, 1.000% 3,961,564 4,000,000 07/31/2018, 1.375% 4,004,376 4,000,000 09/30/2018, 1.375% 3,996,564 4,000,000 12/31/2018, 1.375% 3,984,688 25,900,000 12/31/2019, 1.625% 25,863,585 TOTAL US GOVERNMENT NOTE/BOND (Cost $65,447,124) 65,602,338 Shares Security Description Value SHORT -TERM INVESTMENTS—21.5% 34,968,036 Invesco STIT-Treasury Portfolio— Institutional Class, 0.03% (a) 34,968,036 166,440 Mount Vernon Prime Portfolio, 0.29% (a)^ 166,440 TOTAL SHORT-TERM INVESTMENTS (Cost $35,134,476) 35,134,476 TOTAL INVESTMENTS—117.3% (Cost $190,024,125) 191,946,924 Liabilities in Excess of Other Assets—(17.3)% (28,303,406 ) NET ASSETS—100.0% $ (a) The rate quoted is the annualized seven-day yield at December 31, 2014. * Non-income producing security. ADR American Depository Receipt. + All or a portion of this security is out on loan as of December 31, 2014. Total value of securities out on loan is $156,537. ^ Investments purchased with cash proceeds from securities lending. Total cash collateral has a value of $166,440 as of December 31, 2014. The accompanying notes are an integral part of these financial statements. 11 Absolute Shares Trust Statements of Assets and Liabilities December 31, 2014 (Unaudited) WBI SMID Tactical Growth Shares WBI SMID Tactical Value Shares WBI SMID Tactical Yield Shares WBI SMID Tactical Select Shares WBI Large Cap Tactical Growth Shares WBI Large Cap Tactical Value Shares WBI Large Cap Tactical Yield Shares WBI Large Cap Tactical Select Shares WBI Tactical Income Shares WBI Tactical High Income Shares ASSETS Investments in securities, at value*+ (Note 2) $ 124,033,389 $ 96,647,197 $ 121,153,016 $ 96,296,077 $ 138,468,515 $ 109,406,223 $ 135,268,727 $ 124,028,907 $ 186,910,044 $ 191,946,924 Cash 282 — Receivable for fund shares sold 1,251,000 — — — 1,260,000 — 2,480,000 Dividends and interest receivable 62,653 48,400 92,982 70,417 175,342 75,438 62,899 90,854 306,026 203,464 Prepaid expenses and other assets 35,560 35,560 35,560 35,560 35,560 35,560 35,560 35,560 35,560 35,561 Receivable for investments sold — 1,012,745 — Securities lending income receivable 1,184 5,500 437 1,054 1,002 495 8,593 3,125 4,118 4,603 Total Assets 125,384,068 96,736,657 121,281,995 96,403,108 139,940,419 110,530,461 135,375,779 124,158,446 187,255,748 194,670,552 LIABILITIES Written options* 125,250 — — 112,000 195,650 110,400 26,875 322,125 — — Payables Collateral received for securities loaned (Note 7) 18,913,079 14,408,383 4,736,200 9,944,582 12,960,330 7,551,659 4,336,481 7,381,125 404,287 166,440 Investments purchased 1,139,392 — 8,670,288 — 1,230,549 5,194,140 7,426,315 6,302,992 30,783,589 30,435,197 Distribution payable — 12,065 — — 147,299 277,344 Management fees (Note 3) 75,310 58,756 77,064 60,765 89,790 70,606 88,098 79,952 112,052 114,420 Administration and fund accounting fees (Note 6) 3,119 2,684 3,619 2,894 4,101 3,421 4,301 4,591 7,531 4,943 Compliance fees (Note 6) 4,133 3,380 4,255 3,556 4,728 3,945 4,771 4,473 4,163 5,760 Audit fees 5,046 5,046 5,046 5,046 5,046 5,046 5,046 5,046 5,046 5,046 Registration fees 4,008 3,294 4,271 3,508 4,789 3,938 4,886 4,434 6,359 6,062 Legal fees 2,929 2,929 2,929 2,929 2,929 2,929 2,929 2,929 2,929 2,929 Custody fees 2,552 2,122 2,682 2,242 3,005 2,477 2,997 2,806 3,850 3,698 Directors fees 1,810 1,810 1,809 1,810 1,810 1,810 1,810 1,810 1,810 1,810 Accrued other expenses 3,900 4,030 4,030 4,030 3,643 3,643 3,643 3,643 3,524 3,385 Total Liabilities 20,280,528 14,492,434 13,512,193 10,143,362 14,506,370 12,966,079 11,908,152 14,115,926 31,482,439 31,027,034 NET ASSETS $ 105,103,540 $ 82,244,223 $ 107,769,802 $ 86,259,746 $ 125,434,049 $ 97,564,382 $ 123,467,627 $ 110,042,520 $ 155,773,309 $ 163,643,518 NET ASSETS CONSIST OF: Paid-in Capital $ 105,327,000 $ 85,153,500 $ 110,571,500 $ 90,058,000 $ 124,758,000 $ 101,136,500 $ 126,300,000 $ 113,849,500 $ 155,181,000 $ 165,150,500 Undistributed (Accumulated) Net Investment Income (Loss) (3,663 ) 5,883 (1,652 ) (45,722 ) (22,835 ) 97 5,388 (49,588 ) 45,731 (26,319 ) Accumulated Net Realized Gain (Loss) on Investments (6,667,270 ) (7,531,263 ) (6,088,019 ) (8,302,935 ) (5,702,146 ) (5,831,311 ) (5,900,925 ) (6,265,560 ) (2,217,406 ) (3,403,462 ) Net Unrealized Appreciation (Depreciation) on: Investments in securities 6,411,327 4,616,103 3,287,973 4,510,406 6,387,698 2,288,354 3,058,790 2,444,668 2,763,984 1,922,799 Options written 36,146 — — 39,997 13,332 (29,258 ) 4,374 63,500 — — NET ASSETS $ 105,103,540 $ 82,244,223 $ 107,769,802 $ 86,259,746 $ 125,434,049 $ 97,564,382 $ 123,467,627 $ 110,042,520 $ 155,773,309 $ 163,643,518 *Cost or Premium Received Investments in securities $ 117,622,062 $ 92,031,094 $ 117,865,043 $ 91,785,671 $ 132,080,817 $ 107,117,869 $ 132,209,937 $ 121,584,239 $ 184,146,060 $ 190,024,125 Written Options 161,396 — — 151,997 208,982 81,142 31,249 385,625 — — Net Asset Value (unlimited shares authorized): Net Assets $ 105,103,540 $ 82,244,223 $ 107,769,802 $ 86,259,746 $ 125,434,049 $ 97,564,382 $ 123,467,627 $ 110,042,520 $ 155,773,309 $ 163,643,518 Shares Outstanding^ 4,200,000 3,400,000 4,400,000 3,600,000 5,000,000 4,050,000 5,050,000 4,550,000 6,200,000 6,600,000 Net Asset Value, Offering and Redemption Price per Share $ 25.02 $ 24.19 $ 24.49 $ 23.96 $ 25.09 $ 24.09 $ 24.45 $ 24.19 $ 25.12 $ 24.79 ^ No Par Value + Including securities on loan of $18,254,802, $13,939,586, $4,537,280, $9,549,780, $12,616,379, $7,356,354, $4,221,718, $7,080,551, $392,748 and $156,537, respectively. The accompanying notes are an integral part of these financial statements. 12 13 Absolute Shares Trust Statements of Operations (concluded) Period August 25, 2014 through December 31, 2014 (Unaudited) WBI SMID Tactical Growth Shares* WBI SMID Tactical Value Shares* WBI SMID Tactical Yield Shares* WBI SMID Tactical Select Shares* WBI Large Cap Tactical Growth Shares* WBI Large Cap Tactical Value Shares* WBI Large Cap Tactical Yield Shares* WBI Large Cap Tactical Select Shares* WBI Tactical Income Shares* WBI Tactical High Income Shares* NET INVESTMENT INCOME Income: Dividends (Net of withholding taxes of $5,292, $5,232, $2,922, $4,270, $6,767, $6,445, $0, $4,776, $0 and $0 respectively) $ 438,390 $ 404,006 $ 704,653 $ 317,947 $ 547,070 $ 491,041 $ 500,035 $ 364,188 $ 938,661 $ 1,150,521 Interest 32,564 14,983 33,872 16,185 13,255 16,223 36,060 21,581 13,713 146,034 Securities lending income (Note 7) 1,184 5,500 437 1,054 1,002 495 8,593 3,125 4,118 4,603 Total Investment Income Expenses: Management fees (Note 3) 293,356 232,130 301,702 244,423 343,427 275,607 344,439 313,201 437,815 434,613 Administration, fund accounting and custodian fees (Note 6) 17,480 14,344 18,498 15,267 20,732 17,059 21,049 20,213 27,254 25,547 Offering costs 14,898 14,898 14,898 14,898 14,898 14,898 14,898 14,898 14,898 14,898 Professional fees 11,455 11,455 11,455 11,410 11,455 11,455 11,455 11,455 11,455 11,455 Exchange fees 6,284 6,284 6,284 6,284 6,284 6,284 6,284 6,284 6,284 6,284 Director’s fees and expenses 4,310 4,310 4,310 4,310 4,310 4,310 4,310 4,310 4,310 4,310 Registration fees 4,008 3,294 4,271 3,508 4,789 3,938 4,886 4,434 6,359 6,062 Shareholder reporting expenses 3,480 3,480 3,480 3,480 3,480 3,480 3,480 3,480 3,480 3,480 Insurance expense 2,576 2,576 2,576 2,576 2,576 2,576 2,576 2,576 2,576 2,576 Miscellaneous expenses 2,648 2,648 2,648 2,648 2,261 2,261 2,261 2,261 1,905 1,905 Total Expenses 360,495 295,419 370,122 308,804 414,212 341,868 415,638 383,112 516,336 511,130 Net Investment Income NET REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Investments in securities (6,753,472 ) (7,598,924 ) (6,216,618 ) (8,447,097 ) (5,988,550 ) (6,069,371 ) (6,167,187 ) (6,564,234 ) (2,407,041 ) (3,609,305 ) Purchased options (8,710 ) (11,994 ) 26,879 19,757 183,326 101,286 146,398 114,955 139,435 148,241 Written options 94,912 79,655 101,720 124,405 103,078 136,774 119,864 183,719 50,200 57,602 Net Change in Unrealized Appreciation (Depreciation) of: Investments in securities 6,433,377 4,616,103 3,287,973 4,544,006 6,481,890 2,356,112 3,060,415 2,568,301 2,763,984 1,922,799 Purchased options (22,050 ) — — (33,600 ) (94,192 ) (67,758 ) (1,625 ) (123,633 ) — — Written options 36,146 — — 39,997 13,332 (29,258 ) 4,374 63,500 — — Net Realized and Unrealized Gain (Loss) on Investments (219,797 ) (2,915,160 ) (2,800,046 ) (3,752,532 ) 698,884 (3,572,215 ) (2,837,761 ) (3,757,392 ) 546,578 (1,480,663 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ ) $ ) $ $ ) $ ) $ ) $ $ ) * Fund commenced operations on August 25, 2014. The information presented is for the period from August 25, 2014 to December 31, 2014 The accompanying notes are an integral part of these financial statements. 14 15 Absolute Shares Trust Statements of Changes in Net Assets Period August 25, 2014 through December 31, 2014 (Unaudited) WBI SMID Tactical Growth Shares WBI SMID Tactical Value Shares WBI SMID Tactical Yield Shares WBI SMID Tactical Select Shares WBI Large Cap Tactical Growth Shares WBI Large Cap Tactical Value Shares WBI Large Cap Tactical Yield Shares WBI Large Cap Tactical Select Shares WBI Tactical Income Shares WBI Tactical High Income Shares INCREASE (DECREASE) IN NET ASSETS: OPERATIONS Net investment income $ 111,643 $ 129,070 $ 368,840 $ 26,382 $ 147,115 $ 165,891 $ 129,050 $ 5,782 $ 440,156 $ 790,028 Net realized gain (loss) on investments (6,667,270 ) (7,531,263 ) (6,088,019 ) (8,302,935 ) (5,702,146 ) (5,831,311 ) (5,900,925 ) (6,265,560 ) (2,217,406 ) (3,403,462 ) Change in unrealized appreciation (depreciation) of investments 6,447,473 4,616,103 3,287,973 4,550,403 6,401,030 2,259,096 3,063,164 2,508,168 2,763,984 1,922,799 Net increase (decrease) in net assets resulting from operations (108,154 ) (2,786,090 ) (2,431,206 ) (3,726,150 ) 845,999 (3,406,324 ) (2,708,711 ) (3,751,610 ) 986,734 (690,635 ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income (115,306 ) (123,187 ) (370,492 ) (72,104 ) (169,950 ) (165,794 ) (123,662 ) (55,370 ) (394,425 ) (816,347 ) Total distributions to Shareholders (115,306 ) (123,187 ) (370,492 ) (72,104 ) (169,950 ) (165,794 ) (123,662 ) (55,370 ) (394,425 ) (816,347 ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold (Note 9) 105,327,000 85,153,500 110,571,500 90,058,000 124,758,000 101,136,500 126,300,000 113,849,500 155,181,000 165,150,500 Net increase in net assets from capital share transactions 105,327,000 85,153,500 110,571,500 90,058,000 124,758,000 101,136,500 126,300,000 113,849,500 155,181,000 165,150,500 Net increase in net assets $ 105,103,540 $ 82,244,223 $ 107,769,802 $ 86,259,746 $ 125,434,049 $ 97,564,382 $ 123,467,627 $ 110,042,520 $ 155,773,309 $ 163,643,518 NET ASSETS Beginning of Period $ — $ — $ — $ — $ — $ — $ — $ — $ — $ — End of Period $ 105,103,540 $ 82,244,223 $ 107,769,802 $ 86,259,746 $ 125,434,049 $ 97,564,382 $ 123,467,627 $ 110,042,520 $ 155,773,309 $ 163,643,518 Undistributed net investment income (loss) at end of period $ (3,663 ) $ 5,883 $ (1,652 ) $ (45,722 ) $ (22,835 ) $ 97 $ 5,388 $ (49,588 ) $ 45,731 $ (26,319 ) 1 Fund commenced operations on August 25, 2014. The information presented is for the period from August 25, 2014 to December 31, 2014 2 On July 15, 2014 WBI Tactical Income Shares issued 4,000 shares to the Sub-Advisor at $25 per share totaling $100,000. The Sub-Advisor redeemed these shares at $25 per share prior to the listing of the Fund’s shares on NYSE ARCA, Inc. (see Note 9) 3 Subsequent to the Fund’s shares listing on NYSC ARCA, Inc., the Sub-Advisor purchased $10,000 of shares of the Fund. The Sub-Advisor’s total investment (at cost) in all Funds at December 31, 2014 totaled $100,000. The accompanying notes are an integral part of these financial statements. 16 17 Absolute Shares Trust Financial Highlights Period August 25, 2014 through December 31, 2014 (Unaudited) (for a share outstanding throughout the period) WBI SMID Tactical Growth Shares 1 WBI SMID Tactical Value Shares 1 WBI SMID Tactical Yield Shares 1 WBI SMID Tactical Select Shares 1 WBI Large Cap Tactical Growth Shares 1 Net Asset Value, Beginning of Period $ 25.00 $ 25.00 $ 25.00 $ 25.00 $ 25.00 Income (Loss) from Investment Operations: Net investment income 2 0.03 0.04 0.09 0.01 0.03 Net realized and unrealized gain (loss) on investments 6 0.02 (0.81 ) (0.51 ) (1.03 ) 0.09 Total from investment operations 0.05 (0.77 ) (0.42 ) (1.02 ) 0.12 Less Distributions: Distributions from net investment income (0.03 ) (0.04 ) (0.09 ) (0.02 ) (0.03 ) Total Distributions (0.03 ) (0.04 ) (0.09 ) (0.02 ) (0.03 ) Net asset value, end of period $ 25.02 $ 24.19 $ 24.49 $ 23.96 $ 25.09 Market price at end of period 25.15 24.34 24.65 24.06 25.21 Net Asset Total Return 3, 7 0.20 % (3.09 )% (1.61 )% (4.08 )% 0.50 % Market Price Total Return 3, 7 0.71 % (2.49 )% (1.06 )% (3.68 )% 0.98 % Supplemental Data: Net assets at end of period (000’s) $ 105,104 $ 82,244 $ 107,770 $ 86,260 $ 125,434 Ratios to Average Net Assets: Expenses to Average Net Assets 4 1.05 % 1.09 % 1.05 % 1.08 % 1.03 % Net Investment Income to Average Net Assets 4 0.33 % 0.48 % 1.05 % 0.09 % 0.37 % Portfolio turnover rate 3, 5 107 % 123 % 132 % 145 % 104 % 1 Fund commenced operations August 25, 2014. The information presented is for the period August 25, 2014 through December 31, 2014 2 Calculated based on average shares outstanding during the period 3 Not annualized 4 Annualized 5 Excludes securities received or delivered as a result of processing capital share transactions in Creation Units 6 The amount for a share outstanding throughout the period may not be in accordance with the aggregate net realized and unrealized gain (loss) on investment for the period because of the timing of capital share transactions in relation to fluctuating market values of the Fund’s underlying securities 7 Net asset value total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distributions at net asset value during the period, and the redemption on the last day of the period. Net asset value total return includes adjustments in accordance with accounting principles generally accepted in the United States of America and as such, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset value and returns for shareholder transactions. Market price total return is calculated assuming an initial investment made at the market price at the beginning of the period, reinvestment of all dividends and distributions at market price during the period, and sale at the market price on the last day of the period. Total investment returns calculated for a period of less than one year are not annualized. The accompanying notes are an integral part of these financial statements. 18 Absolute Shares Trust Financial Highlights (concluded) Period August 25, 2014 through December 31, 2014 (Unaudited) (for a share outstanding throughout the period) WBI Large Cap Tactical Value Shares 1 WBI Large Cap Tactical Yield Shares 1 WBI Large Cap Tactical Select Shares 1 WBI Tactical Income Shares 1 WBI Tactical High Income Shares 1 Net Asset Value, Beginning of Period $ 25.00 $ 25.00 $ 25.00 $ 25.00 $ 25.00 Income (Loss) from Investment Operations: Net investment income 2 0.04 0.03 —* 0.10 0.13 Net realized and unrealized gain (loss) on investments 6 (0.91 ) (0.55 ) (0.80 ) 0.09 (0.21 ) Total from investment operations (0.87 ) (0.52 ) (0.80 ) 0.19 (0.08 ) Less Distributions: Distributions from net investment income (0.04 ) (0.03 ) (0.01 ) (0.07 ) (0.13 ) Total Distributions (0.04 ) (0.03 ) (0.01 ) (0.07 ) (0.13 ) Net asset value, end of period $ 24.09 $ 24.45 $ 24.19 $ 25.12 $ 24.79 Market price at end of period 24.21 24.53 24.27 25.13 24.81 Net Asset Total Return 3, 7 (3.47 )% (2.06 )% (3.19 )% 0.78 % (0.27 )% Market Price Total Return 3, 7 (2.99 )% (1.78 )% (2.88 )% 0.78 % (0.23 )% Supplemental Data: Net assets at end of period (000’s) $ 97,564 $ 123,468 $ 110,043 $ 155,773 $ 163,644 Ratios to Average Net Assets: Expenses to Average Net Assets 4 1.00 % 1.03 % 1.04 % 1.00 % 1.00 % Net Investment Income to Average Net Assets 4 0.48 % 0.32 % 0.02 % 1.12 % 1.55 % Portfolio turnover rate 3, 5 167 % 125 % 169 % 116 % 104 % 1 Fund commenced operations August 25, 2014. The information presented is for the period August 25, 2014 through December 31, 2014 2 Calculated based on average shares outstanding during the period 3 Not annualized 4 Annualized 5 Excludes securities received or delivered as a result of processing capital share transactions in Creation Units 6 The amount for a share outstanding throughout the period may not be in accordance with the aggregate net realized and unrealized gain (loss) on investment for the period because of the timing of capital share transactions in relation to fluctuating market values of the Fund’s underlying securities 7 Net asset value total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distributions at net asset value during the period, and the redemption on the last day of the period. Net asset value total return includes adjustments in accordance with accounting principles generally accepted in the United States of America and as such, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset value and returns for shareholder transactions. Market price total return is calculated assuming an initial investment made at the market price at the beginning of the period, reinvestment of all dividends and distributions at market price during the period, and sale at the market price on the last day of the period. Total investment returns calculated for a period of less than one year are not annualized. * Rate shown is less than $0.005 per share The accompanying notes are an integral part of these financial statements. 19 Absolute Shares Trust Notes to Financial Statements December 31, 2014 (Unaudited) NOTE 1 — ORGANIZATION Absolute Shares Trust (the “Trust”) was organized as a Delaware statutory trust on November 7, 2013 and is authorized to have multiple segregated series or portfolios. The Trust is an open-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”). The Trust currently consists of the following ten separate investment portfolios (each, a “Fund” or, individually and, together, the “Funds”): WBI SMID Tactical Growth Shares WBI SMID Tactical Value Shares WBI SMID Tactical Yield Shares WBI SMID Tactical Select Shares WBI Large Cap Tactical Growth Shares WBI Large Cap Tactical Value Shares WBI Large Cap Tactical Yield Shares WBI Large Cap Tactical Select Shares WBI Tactical Income Shares WBI Tactical High Income Shares The Funds’ investment adviser, Millington Securities, Inc. (“Advisor”), has selected its affiliate, WBI Investments, Inc. (“Sub-Advisor”), to act as Sub-Advisor. Both the Advisor and Sub-Advisor are registered as investment advisers with the Securities and Exchange Commission (“SEC”). The Advisor is also registered as a broker-dealer with the SEC and is a member of the Financial Industry Regulatory Authority. The Board of Trustees (the “Board” and each member a “Trustee”) supervises the conduct of the Funds. NOTE 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. The financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and are stated in U.S. dollars. The preparation of the financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets, liabilities and the disclosure of contingent assets and liabilities at December 31, 2014. Actual results could differ from these estimates. A. Valuation. All equity securities, including domestic common stocks, preferred stocks and exchange traded notes, that are traded on a national securities exchange, except those listed on the NASDAQ Global Market, NASDAQ Select Market and NASDAQ Capital Market (collectively “NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices is used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price is used. Debt securities are valued in accordance with prices supplied by an approved Pricing Service. Pricing Services may use various valuation methodologies such as the mean between the bid and asked prices, matrix pricing and other analytical pricing models as well as market transactions and dealer quotations. Exchange traded options are valued at the composite mean price, which calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is principally traded. On the last trading day prior to expiration, expiring options will be priced at intrinsic value. The Trust’s valuation committee may also use other valuation methods in certain instances. The decision whether to fair value a portfolio security or other asset will be made by the Trust’s valuation committee based on the valuation procedures adopted by the Board (the “Valuation Procedures”) and information it receives from the Sub-Advisor and U.S. Bancorp Fund Services, LLC (“USBFS”). When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the Valuation Procedures. The use of fair value pricing by the Funds may cause the NAV of their shares to differ significantly from the NAV that would be calculated without regard to such considerations. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 20 Absolute Shares Trust Notes to Financial Statements (continued) December 31, 2014 (Unaudited) Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; including the Funds’ Valuation Committee’s assumptions used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of December 31, 2014: WBI SMID Tactical Growth Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 93,808,585 $ — $ — $ 93,808,585 Purchased Options 35,250 — — 35,250 Exchange Traded Notes 1,244,676 — — 1,244,676 Short-Term Investments 28,944,878 — — 28,944,878 Total Investments in Securities, at value $ 124,033,389 $ — $ — $ 124,033,389 Written Options (125,250 ) — — (125,250 ) WBI SMID Tactical Value Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 78,329,027 $ — $ — $ 78,329,027 Exchange Traded Notes 1,289,988 $ — — 1,289,988 Short-Term Investments 17,028,182 — — 17,028,182 Total Investments in Securities, at value $ 96,647,197 $ — $ — $ 96,647,197 WBI SMID Tactical Yield Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 79,675,215 $ — $ — $ 79,675,215 Short-Term Investments 41,477,801 — — $ 41,477,801 Total Investments in Securities, at value $ 121,153,016 $ — $ — $ 121,153,016 WBI SMID Tactical Select Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 69,924,683 $ — $ — $ 69,924,683 Purchased Options 32,000 — — 32,000 Short-Term Investments 26,339,394 — — 26,339,394 Total Investments in Securities, at value $ 96,296,077 $ — $ — $ 96,296,077 Written Options (112,000 ) — — (112,000 ) WBI Large Cap Tactical Growth Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 118,115,812 $ — $ — $ 118,115,812 Purchased Options $ 19,040 — — 19,040 Exchange Traded Notes 2,507,219 — — 2,507,219 Short-Term Investments 17,826,444 — — 17,826,444 Total Investments in Securities, at value $ 138,468,515 $ — $ — $ 138,468,515 Written Options (195,650 ) — — (195,650 ) 21 Absolute Shares Trust Notes to Financial Statements (continued) December 31, 2014 (Unaudited) WBI Large Cap Tactical Value Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 77,665,818 $ — $ — $ 77,665,818 Preferred Stocks 2,957,525 — — 2,957,525 Purchased Options 9,798 — — 9,798 Short-Term Investments 28,773,082 — — 28,773,082 Total Investments in Securities, at value $ 109,406,223 $ — $ — $ 109,406,223 Written Options (110,400 ) — — (110,400 ) WBI Large Cap Tactical Yield Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 94,962,923 $ — $ — $ 94,962,923 Purchased Options 20,875 — — 20,875 Short-Term Investments 40,284,929 — — 40,284,929 Total Investments in Securities, at value $ 135,268,727 $ — $ — $ 135,268,727 Written Options (26,875 ) — — (26,875 ) WBI Large Cap Tactical Select Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 46,375,346 $ — $ — $ 46,375,346 Purchased Options 69,423 — — 69,423 US Government Notes 2,995,783 — — 2,995,783 Exchange Traded Notes 2,388,552 — — 2,388,552 Short-Term Investments 72,199,803 — — 72,199,803 Total Investments in Securities, at value $ 124,028,907 $ — $ — $ 124,028,907 Written Options (322,125 ) $ (322,125 ) — (322,125 ) WBI Tactical Income Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 40,304,106 $ — $ — $ 40,304,106 Exchange Traded Funds 27,069,280 — — 27,069,280 US Government Notes 83,300,114 — — 83,300,114 Short-Term Investments 36,236,544 — — 36,236,544 Total Investments in Securities, at value $ 186,910,044 $ — $ — $ 186,910,044 WBI Tactical High Income Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ 38,250,851 $ — $ — $ 38,250,851 Exchange Traded Funds 52,959,259 — — 52,959,259 US Government Notes 65,602,338 — — 65,602,338 Short-Term Investments 35,134,476 — — 35,134,476 Total Investments in Securities, at value $ 191,946,924 $ — $ — $ 191,946,924 ^ See Schedules of Investments for breakout of investments by industry classification. Transfers between levels are recognized at the end of the reporting period. During the period ended December 31, 2014, the Funds recognized no transfers to or from Level 1, 2 or 3. B. Certain Risks: Market Risk — Either the stock market as a whole, or the value of an individual company, goes down resulting in a decrease in the value of the Fund. 22 Absolute Shares Trust Notes to Financial Statements (continued) December 31, 2014 (Unaudited) Management Risk — An investment in the Fund varies with the success and failure of the Sub-Advisor’s investment strategies and the Sub-Advisor’s research, analysis, and determination of portfolio securities. If the Sub-Advisor’s investment strategies, including its stop loss and goal setting process, do not produce the expected results, the value of the Fund would decrease. Counterparty Risk — Many of the protections afforded to participants on some organized exchanges, such as the performance guarantee of an exchange clearing house, are not available in connection with the over-the-counter (“
